DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2020, 06/09/2021 and 02/24/2022 were  considered by the examiner. Initialed copy(ies) of the IDS(s) are included.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8-9, 11, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lenka (NPL titled: Blind Deblurring using GANs) in view of TALATHI et al (Pub No.: 20180101957).
 	As to independent claim 11, Lenka disclose, the electronic device comprising:: encode a blurred image at a plurality of stages of encoding to obtain an encoded image at each stage of the plurality of stages (Each encode block consists of a convolution with stride 2 and padding same to reduce the spatial dimension by half. The number of channels are doubled until they reach 512, except for the first encode block which increases the number of channels from 3 to 64. After the convolution we have a batch normalization and ReLU – see section 4.2.1, [p][002] and Fig. 4 ); decode an encoded image obtained from a final stage of the plurality of stages of encoding by using an encoding feedback from each stage of the plurality of stages (“each decode block consist of the transpose convolution, batch normalization and ReLU. Where the transpose convolution in contrast to convolution, increases the spatial dimension while decreasing the number of channels. The last decode block has a tanh activation instead of a ReLU. The discriminator used is a Markovian Discriminator (PatchGAN), it takes an N x N patch of an image and predicts weather it is the model output or the target, it does that for each patch and produces an image where each pixel denotes the prediction of the corresponding N x N patch. We average all the responses to get the final output” – see section 4.2.1, [p][002]) and a machine learning (ML) feedback from at least one ML model (spatial attention feedback added between the encoder and decoder – see Fig. 5); and generate a deblurred image in which at least one portion of the blurred image is deblurred based on a result of the decoding (output image – see Fig. 4).
 	However, Lenka does not expressly disclose at least one memory configured to store program code; and at least one processor configured to read the program code.
 	TALATHI discloses a neural network for image processing including at least one memory (118 - see Fig 1) configured to store program code (see [p][0037]); and at least one processor (102 - see Fig 2) configured to read the program code (see [p][0037]).
 	Lenka & TALATHI are combinable because they are from directed to analogous arts. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the neural network for image processing of TALATHI as a modification to the teaching of Lenka.
The suggestion/motivation for doing so would have been to improving image processing, such as semantic segmentation, image de-noising or image de-blurring (see [p][0002])
 	Therefore, it would have been obvious to combine Lenka with TALATHI as modified to obtain the invention as specified in claim 11.

	 As to claim 16, Lenka teaches the electronic device, wherein the at least one processor is further configured to: decode the encoded image obtained from the final stage of the plurality of stages of encoding for the plurality of stages by performing deconvolution at each stage of decoding and using the encoded images obtained from remaining stages of the plurality of stages of encoding and the ML feedback from the at least one ML model (see Figs 4 and 5).
 	 	
 	As to claim 18, Lenka does not teach the electronic device, wherein the at least one processor is further configured to store the deblurred image. TALATHI discloses a neural network for image processing wherein the at least one processor is further configured to store the deblurred image (multimedia 112 – see Fig 1). Therefore combining Lenka and TALATHI would meet the claim limitations for the same reasons as previously discussed in claim 11.

 	As to claim 19, Lenka teaches the electronic device, wherein the at least one processor is further configured to encode the blurred image by performing a plurality of stages of point- wise convolution on the blurred image (note that a 1x1 convolution is used – see 4.1.2 and Fig 1) or a plurality of stages of depth-wise convolution.
 	
 	As to claim 20, Toa does not teach a non-transitory storage medium storing computer code executable by at least one processor to perform the method according to claim 1.  TALATHI discloses a neural network for image processing including a non-transitory storage medium storing computer code executable by at least one processor to perform the method according to claim 1 (see [p][0121]). Therefore combining Lenka and TALATHI would meet the claim limitations for the same reasons as previously discussed in claim 11.

	Claims 1 is rejected for the same reasons as set forth in the rejection of the claim 11, as claim 11 is system claim for the method claimed in claim 1.

 	As to claim 6, Lenka teaches the electronic device, wherein the decoding comprises: decoding the encoded image obtained from the final stage of the plurality of stages of encoding by performing deconvolution at each stage of decoding and using encoded images obtained from remaining stages of the plurality of stages of encoding and the ML feedback from the at least one ML model (see Figs 4-5).

 	Claim 8 is rejected for the same reasons as set forth in the rejection of the claim 18, as claim 18 is system claim for the method claimed in claim 8.

 	Claims 9 is rejected for the same reasons as set forth in the rejection of the claim 19, as claim 19 is system claim for the method claimed in claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lenka (NPL titled: Blind Deblurring using GANs) in view of TALATHI et al (Pub No.: 20180101957) as applied to claim 1 further in view of GVSL et al (Pub No.: 20190362190).
 	As to claim 10, the combination of Lenka and TALATHI as a whole the method, wherein the encoding comprises performing a plurality of stages of depth-wise convolution on the blurred image to obtain the encoded image.
 	GVSL discloses an image processing method including wherein the encoding comprises performing a plurality of stages of depth-wise convolution on the blurred image to obtain the encoded image (see [p][0013]).
 	Lenka, GVSL & TALATHI are combinable because they are from directed to analogous arts. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the method of GVSL as a modification to the teaching of Lenka as modified by Lenka.
The suggestion/motivation for doing so would have been for extracting semantic information which is used for channel fusion (see [p][0012-0013]). 
 	Therefore, it would have been obvious to combine Lenka with TALATHI as modified to obtain the invention as specified in claim 11.


Allowable Subject Matter
Claims 2-5, 7, 12-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  (As to claims 2-5) None of the cited reference teaches: wherein the encoding comprises: generating a first set of feature maps corresponding to a channel number by performing a point-wise convolution on the blurred image; generating a second set of feature maps corresponding to the channel number by performing a depth-wise convolution on the blurred image; and generating a set of threshold-based blur feature maps using the first set of feature maps and the second set of feature maps, and encoding the blurred image by using the set of threshold-based blur feature maps.
(As to claim 7)  None of the cited reference teaches: wherein the at least one ML model is trained by: obtaining a weightage of at least one portion in a plurality of blurred images based on a plurality of deblurred images, the plurality of deblurred images corresponding to the plurality of blurred images; training each neural network node of the at least one ML model based on the weightage; and training the at least one ML model based on the trained neural network node.
(As to claims 12-15)  None of the cited reference teaches: wherein the at least one processor is further configured to encode the blurred image by: generating a first set of feature maps corresponding to a channel number by performing a point-wise convolution on the blurred image; generating a second set of feature maps corresponding to the channel number by performing a depth-wise convolution on the blurred image; and generating a set of threshold-based blur feature maps using the first set of feature maps and the second set of feature maps and encoding the blurred image by using the set of threshold- based blur feature maps.
(As to claim 17)  None of the cited reference teaches: wherein the at least one ML model is trained by: obtaining a weightage of at least one portion in a plurality of blurred images based on a plurality of deblurred images, the plurality of deblurred images corresponding to the plurality of blurred images; train each neural network node of the at least one ML model based on the weightage; and train the at least one ML model based on the trained neural network node.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fang (Pub No.: 20150030239) discloses TRAINING CLASSIFIERS FOR DEBLURRING IMAGES.
Toa et al (NPL titled: Scale-recurrent Network for Deep Image Deblurring) discloses a Scale-recurrent Network (SRN-DeblurNet) for this deblurring task

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        May 18, 2022